Citation Nr: 1426873	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for Meniere's disease, to include as secondary to service-connected tinnitus and bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The May 2009 rating decision continued the 10 percent rating for tinnitus as well as the noncompensable rating for hearing loss.  The March 2010 rating decision denied service connection for Meniere's disease.  

On July 18, 2012, the Veteran submitted additional evidence to the Board along with a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2013).  Again, later that month, the Veteran submitted further medical evidence to the Board.  In a May 2014 brief, the Veteran's representative waived RO consideration of these records.  Id.  Therefore, the Board may properly consider such newly received records.  Nevertheless, in light of the need to remand the remaining issues on appeal, the RO will have the opportunity to consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the May 2014 brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS record does not contain any documents at this time.

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a May 2012 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a May 2012 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that the severity of his bilateral hearing loss warrants a compensable evaluation.  He was most recently afforded a VA audiological examination in March 2010, over fours year ago, which showed that his bilateral hearing loss was considered not compensable under 38 C.F.R. § 4.85, Tables VI and VII.  However, in the May 2014 brief, the Veteran's representative asserted that the Veteran's hearing loss had increased in severity since the last VA examination and requested that he be afforded a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under these circumstances, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss. 

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his ability to secure or follow substantially gainful employment. 

The present appeal also includes the Veteran's claim for service connection for Meniere's disease.  The Veteran asserts that this disability is associated with his service-connected bilateral hearing loss and tinnitus.  In this regard, a November 2009 VA treatment record showed that the Veteran reported paroxysms of dizziness when his tinnitus got really loud.  An assessment of atypical Meniere's disease was made given that he had tinnitus, ear fullness and disequilibrium when he had these paroxysms indicated that perhaps he had hydrops.  The March 2010 VA examiner opined that it was not likely that his present complaint of dizziness was related to any occurrences while on active duty.  However, he did not provide an opinion as to any causal relationship with the Veteran's service-connected hearing loss and tinnitus.  

A follow up May 2010 VA treatment records showed an assessment of Meniere's disease responding to Dyazide.  In a June 2010 addendum the examiner indicated that he was asked to comment on the relationship of tinnitus to Meniere's.  The examiner indicated that Meniere's was a constellation of recurrent vertigo, fluctuating and slowing progressive hearing loss and tinnitus.  Nevertheless, again, while the examiner provided a definition of Meniere's disease, there was still no clear etiological opinion.  A June 2012 private electrocochleography report again showed that the Veteran reported that he was recently diagnosed with Meniere's disease, however, the relationship between this disorder and the Veteran's hearing loss and tinnitus was still not clear.  Follow up treatment records continued to show an assessment of probable bilateral Meniere's disease, but provide no further etiological information.  

Based on the evidence of record, the association between the Veteran's hearing loss and tinnitus and his Meniere's disease remains unclear.  While the VA examiner found that the Veteran's Meniere's disease was not directly related to service, he did not provide any sort of rationale for this finding.  Moreover, again,   
he did not opine as to whether the Veteran's disability was proximately due to or aggravated by his service-connected bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, under these circumstances, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of his Meniere's disease.

Lastly, it appears that the Veteran receives continuing treatment at the VA for his hearing loss and Meniere's disease.  The claims file includes records dated from January 2010, from May 2010 to June 2010, and from July 2012.  In this regard, it appears that there are gaps in the treatment records currently of record.  Moreover, more recent records may be available.  Thus, while on remand, the RO should obtain all VA treatment records not currently of record, to specifically include any records from January 2010 to May 2010, from May 2010 to July 2012 and from July 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records not currently of record, to specifically include any records from January 2010 to May 2010, from May 2010 to July 2012 and from July 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e) . 

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz , as well as speech recognition scores based on the Maryland CNC tests. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his ability to secure or follow substantially gainful employment.  Any opinion expressed should be accompanied by supporting rationale.

3.  After obtaining any additional treatment records, the Veteran should be afforded a VA examination with an appropriate physician to determine the nature and etiology of his Meniere's.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following: 

a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's Meniere's disease manifested in service, or is otherwise related to the Veteran's service. 

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's Meniere's disease is proximately due to, or caused by, the Veteran's service-connected bilateral hearing loss and/or tinnitus. 

c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's Meniere's disease  has been aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


